OPINION OF THE COURT
Per Curiam.
By opinion and order of this Court, dated May 9, 1995, the respondent was suspended from the practice of law, pursuant to 22 NYCRR 691.4 (l) (1) (i), based upon uncontroverted evidence of acts of professional misconduct. By this same order, the Grievance Committee was authorized to institute a disciplinary proceeding and the issues raised were referred to *150the Honorable Lester Sacks, as Special Referee, to hear and report.
On May 25, 1995, the respondent was personally served with a petition containing three charges of professional misconduct involving conversion of client funds. The respondent failed to submit an answer to the petition. A hearing was held before the Special Referee on July 6, 1995. The Referee heard no witnesses and received 13 exhibits on behalf of the petitioner. The respondent did not appear at the hearing. The Special Referee filed a report with this Court wherein he found that the three charges of professional misconduct had been sustained.
The Grievance Committee now moves to confirm the report of the Special Referee. The respondent has failed to submit any papers in opposition to the petitioner’s motion.
Based on the respondent’s failure to submit an answer or to appear before the Special Referee, the charges were properly deemed established (see, Matter of Elkin, 178 AD2d 83, 85).
The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, based upon his default.
Mangano, P. J., Bracken, Sullivan, Balletta and Santucci, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Scott David Amoros, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott David Amoros is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.